COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Lost Creek Ventures, LLC D/B/A Happy Bulldog Management;
                          Stephan Epstein; and Marilyn Roth Epstein v. Alan Pilgrim

Appellate case number:    01-15-00375-CV

Trial court case number: C-1-CV-12-007660

Trial court:              County Court at Law No. 2 of Travis County

       The motion for rehearing filed by Appellants Lost Creek Ventures, LLC, doing business
as Happy Bulldog Management, Stephan Epstein, and Marilyn Roth Epstein is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of: Justices Higley, Bland, and Massengale


Date: July 26, 2016